EXHIBIT 10.1 Published CUSIP Number: 00771PAA9 CREDIT AGREEMENT Dated as of July 1, 2013 among AEGION CORPORATION, as the Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and a L/C Issuer, JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agents and L/C Issuers, FIFTH THIRD BANK, REGIONS BANK, PNC BANK, NATIONAL ASSOCIATION, COMPASS BANK and HSBC BANK USA, N.A., as Co-Documentation Agents and THE OTHER LENDERS PARTY HERETO MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN SECURITIES LLC and U.S BANK NATIONAL ASSOCATION as Joint Lead Arrangers and Joint Book Managers Confidential Treatment Requested. Certain confidential information in this agreement has been redacted in reliance upon a confidential treatment requested filed with the Securities and Exchange Commission (the Commission) pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. In this agreement, we indicate redaction by use of the following symbol [*****]. Such confidential portions have been omitted and filed separately with the Commission. TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 5 Defined Terms . 5 Other Interpretive Provisions . 36 Accounting Terms . 36 Rounding . 37 Exchange Rates; Currency Equivalents . 37 Change of Currency . 37 Times of Day . 38 Letter of Credit Amounts . 38 Additional Alternative Currencies . 38 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 39 Commitments . 39 Borrowings, Conversions and Continuations of Loans . 40 Letters of Credit . 43 Swing Line Loans . 51 Prepayments . 54 Termination or Reduction of Aggregate Revolving Commitments . 56 Repayment of Loans . 57 Interest . 57 Fees . 58 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate . 59 Evidence of Debt . 59 Payments Generally; Administrative Agents Clawback . 60 Sharing of Payments by Lenders . 62 Cash Collateral . 62 Defaulting Lenders . 63 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 65 Taxes . 65 Illegality . 69 Inability to Determine Rates . 70 Increased Costs . 71 Compensation for Losses. 72 Mitigation Obligations; Replacement of Lenders. 73 Survival . 73 ARTICLE IV GUARANTY 73 The Guaranty . 73 Obligations Unconditional . 74 Reinstatement . 75 Certain Additional Waivers . 75 Remedies . 75 Rights of Contribution . 75 Guarantee of Payment; Continuing Guarantee . 76 Keepwell . 76 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 76 Conditions of Initial Credit Extension . 76 Conditions to all Credit Extensions . 79 ARTICLE VI REPRESENTATIONS AND WARRANTIES 80 i Existence, Qualification and Power . 80 Authorization; No Contravention . 80 Governmental Authorization; Other Consents . 80 Binding Effect . 81 Financial Statements; No Material Adverse Effect . 81 Litigation . 81 No Default . 82 Ownership of Property; Liens . 82 Environmental Compliance . 82 Insurance . 83 Taxes . 83 ERISA Compliance . 83 Subsidiaries . 84 Margin Regulations; Investment Company Act . 84 Disclosure . 84 Compliance with Laws . 85 Intellectual Property; Licenses, Etc . 85 Solvency . 85 Labor Matters . 85 Bonding Capacity . 85 Perfection of Security Interests in the Collateral . 85 Business Locations . 85 OFAC . 86 ARTICLE VII AFFIRMATIVE COVENANTS 86 Financial Statements . 86 Certificates; Other Information . 87 Notices . 89 Payment of Obligations . 90 Preservation of Existence, Etc. 90 Maintenance of Properties . 90 Maintenance of Insurance . 90 Compliance with Laws . 91 Books and Records . 91 Inspection Rights . 91 Use of Proceeds . 92 Additional Subsidiaries. 92 ERISA Compliance . 92 Interest Rate Protection Agreements . 92 Pledged Assets . 92 Post-Closing Matters . 93 ARTICLE VIII NEGATIVE COVENANTS 94 Liens . 94 Investments . 95 Indebtedness . 96 Fundamental Changes . 97 Dispositions . 97 Restricted Payments . 97 Change in Nature of Business . 98 Transactions with Affiliates and Insiders . 98 Burdensome Agreements . 98 Use of Proceeds . 99 ii Financial Covenants . 99 Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity . 99 Preferred Equity . 99 Sale Leasebacks . Sanctions . ARTICLE IX EVENTS OF DEFAULT AND REMEDIES Events of Default . Remedies Upon Event of Default . Application of Funds . ARTICLE X ADMINISTRATIVE AGENT Appointment and Authority . Rights as a Lender . Exculpatory Provisions . Reliance by Administrative Agent . Delegation of Duties . Resignation of Administrative Agent . Non-Reliance on Administrative Agent and Other Lenders . No Other Duties; Etc . Administrative Agent May File Proofs of Claim . Guaranty Matters . Treasury Management Banks and Swap Banks . ARTICLE XI MISCELLANEOUS Amendments, Etc . Notices and Other Communications; Facsimile Copies . No Waiver; Cumulative Remedies; Enforcement. Expenses; Indemnity; and Damage Waiver . Payments Set Aside . Successors and Assigns. Treatment of Certain Information; Confidentiality . Set-off . Interest Rate Limitation. Counterparts; Integration; Effectiveness . Survival of Representations and Warranties . Severability . Replacement of Lenders . Governing Law; Jurisdiction; Etc . Waiver of Right to Trial by Jury . Electronic Execution of Assignments and Certain Other Documents . USA PATRIOT Act . No Advisory or Fiduciary Relationship . Time of the Essence . iii SCHEDULES Existing Letters of Credit Commitments and Applicable Percentages Dispositions and Acquisitions Insurance Subsidiaries IP Rights Labor Matters 6.22(a) Locations of Real Property 6.22(b) Taxpayer and Organizational Identification Numbers 6.22(c) Changes in Legal Name, State of Formation and Structure Liens Existing on the Closing Date Investments Existing on the Closing Date Indebtedness Existing on the Closing Date Transactions with Affiliates Certain Addresses for Notices EXHIBITS A Form of Loan Notice B Form of Swing Line Loan Notice C Form of Revolving Note D Form of Swing Line Note E Form of Term Note F Form of Compliance Certificate G Form of Joinder Agreement H Form of Assignment and Assumption I Form of Incremental Term Loan Funding Agreement J Form of U.S. Tax Compliance Certificates K Form of Secured Party Designation Notice iv CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of July 1, 2013 among AEGION CORPORATION, a Delaware corporation (the  Borrower ), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Borrower has requested that the Lenders provide $650,000,000 in credit facilities for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below:  2012 Special Share Repurchase  means the purchase, redemption or other acquisition of Equity Interests or options to acquire Equity Interests by the Borrower on or before December 31, 2012, in an aggregate amount of $5,000,000.  2013 Special Share Repurchase  means the purchase, redemption or other acquisition of Equity Interests or options to acquire Equity Interests by the Borrower in an aggregate amount not to exceed $10,000,000; provided that such purchase, redemption or other acquisition shall (i) be made with cash of the Borrower and its Subsidiaries and (ii) occur on or before December 31, 2013.  Acquisition , by any Person, means the acquisition by such Person from another Person, in a single transaction or in a series of related transactions, of all or any substantial portion of the property of another Person or at least a majority of the Voting Stock of another Person, in each case whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise.  Administrative Agent  means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent.  Administrative Agent Fee Letter  means the letter agreement, dated June 11, 2013 among the Borrower, Bank of America and MLPFS.  Administrative Agents Office  means the Administrative Agents address and, as appropriate, account as set forth on Schedule 11.02 or such other address or account as the Administrative Agent may from time to time notify the Borrower and the Lenders.  Administrative Questionnaire  means an Administrative Questionnaire in a form supplied by the Administrative Agent. 5  Affiliate  means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.  Aggregate Revolving Commitments  means the Revolving Commitments of all the Lenders. The aggregate principal amount of the Aggregate Revolving Commitments in effect on the Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).  Agreement  means this Credit Agreement.  Alternative Currency  means each of Euro, Canadian Dollars, Sterling and Australian Dollars and each other currency (other than Dollars) that is approved in accordance with Section 1.09
